UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07412 Exact name of registrant as specified in charter: Delaware Investments® Arizona Municipal Income Fund, Inc. Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: March31 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Investments Arizona Municipal Income Fund, Inc. December 31, 2010 Principal Amount Value Municipal Bonds – 97.57% Corporate-Backed Revenue Bonds – 6.11% •Maricopa County Pollution Control Revenue Refunding (Public Service - Palo Verde Project) Series B 5.20% 6/1/43 $ $ •Navajo County Pollution Control Revenue (Arizona Public Services - Cholla) Series D 5.75% 6/1/34 Pima County Industrial Development Authority Pollution Control Revenue (Tucson Electric Power San Juan) 5.75% 9/1/29 Series A 4.95% 10/1/20 5.25% 10/1/40 Salt Verde Financial Gas Revenue Senior Note 5.00% 12/1/37 Education Revenue Bonds – 12.03% Arizona Board of Regents System Revenue (University of Arizona) Series A 5.00% 6/1/39 Series 8-A 5.00% 6/1/18 Arizona Health Facilities Authority Healthcare Education Facilities Revenue (Kirksville College) 5.125% 1/1/30 Glendale Industrial Development Authority Revenue Refunding (Midwestern University) 5.00% 5/15/31 5.125% 5/15/40 Northern Arizona University Certificates of Participation (Northern Arizona University Research Project) 5.00% 9/1/30 (AMBAC) Pima County Industrial Development Authority Educational Revenue Refunding (Tucson Country Day School Project) 5.00% 6/1/37 South Campus Group Student Housing Revenue (Arizona State University South Campus Project) 5.625% 9/1/35 (NATL-RE) University of Puerto Rico System Revenue Series Q 5.00% 6/1/36 Electric Revenue Bonds – 9.85% Puerto Rico Electric Power Authority Revenue Series TT 5.00% 7/1/37 Series WW 5.50% 7/1/38 Series XX 5.25% 7/1/40 Series ZZ 5.25% 7/1/26 Salt River Project Agricultural Improvement & Power District Electric System Revenue Series A 5.00% 1/1/31 5.00% 1/1/39 Series B 5.00% 1/1/25 Healthcare Revenue Bonds – 21.54% Arizona Health Facilities Authority Revenue (Banner Health) Series D 5.50% 1/1/21 (Catholic Healthcare West) Series D 5.00% 7/1/28 Glendale Industrial Development Authority Hospital Revenue Refunding (John C. Lincoln Health) 5.00% 12/1/42 Maricopa County Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) Series A 5.25% 7/1/32 6.00% 7/1/39 Scottsdale Industrial Development Authority Hospital Revenue Refunding (Scottsdale Healthcare) Series A 5.25% 9/1/30 Show Low Industrial Development Authority Hospital Revenue Refunding (Navapache Regional Medical Center) Series A 5.50% 12/1/17 (ACA) University Medical Center Hospital Revenue 5.00% 7/1/33 5.00% 7/1/35 6.50% 7/1/39 Yavapai County Industrial Development Authority Revenue (Yavapai Regional Medical Center) Series A 5.25% 8/1/21 (RADIAN) Housing Revenue Bonds – 1.22% Phoenix Industrial Development Authority Single Family Mortgage Statewide Revenue Series A 5.35% 6/1/20 (GNMA) (FNMA) (FHLMC) (AMT) Pima County Industrial Development Authority Single Family Mortgage Housing Revenue Series A-1 6.125% 11/1/33 (GNMA) (FNMA) (AMT) (FHLMC) Puerto Rico Housing Finance Authority Subordinate-Capital Foundation Modernization 5.50% 12/1/18 Lease Revenue Bonds – 6.41% Arizona Certificates of Participation Department Administration Series A 5.25% 10/1/25 (AGM) Arizona Game & Fishing Department & Commission Beneficial Interest Certificates (AGF Administration Building Project) 5.00% 7/1/26 Nogales Development Authority Municipal Facilities Revenue 5.00% 6/1/30 (AMBAC) Pima County Industrial Development Authority Lease Revenue Metro Police Facility (Nevada Project) Series A 5.25% 7/1/31 5.375% 7/1/39 Local General Obligation Bonds – 4.68% Gila County Unified School District #10 (Payson School Improvement Project of 2006) Series A 5.25% 7/1/27 (AMBAC) Maricopa County School District #6 (Washington Elementary) Refunding Series A 5.375% 7/1/13 (AGM) §Pre-Refunded/Escrowed to Maturity Bonds – 4.58% Salt River Project Agricultural Improvement & Power District Electric System Revenue 5.00% 1/1/31-12 Southern Arizona Capital Facilities Finance (University of Arizona Project) 5.00% 9/1/23-12 (NATL-RE) Special Tax Revenue Bonds – 15.16% Flagstaff Aspen Place Sawmill Improvement District Revenue 5.00% 1/1/32 Gilbert Public Facilities Municipal Property Revenue 5.00% 7/1/25 Glendale Municipal Property Series A 5.00% 7/1/33 (AMBAC) Marana Tangerine Farm Road Improvement District Revenue 4.60% 1/1/26 Peoria Municipal Development Authority Sales Tax & Excise Shared Revenue (Senior Lien & Subordinate Lien) 5.00% 1/1/18 Puerto Rico Sales Tax Financing Revenue First Subordinate Series C 6.00% 8/1/39 Queen Creek Improvement District #1 5.00% 1/1/32 State General Obligation Bond – 0.84% Puerto Rico Commonwealth Refunding (Public Improvement) Series C 6.00% 7/1/39 Transportation Revenue Bonds – 6.12% Phoenix Civic Improvement Airport Revenue (Junior Lien) Series A 5.25% 7/1/33 (Senior Lien) Series B 5.25% 7/1/27 (NATL-RE) (FGIC) (AMT) Water & Sewer Revenue Bonds – 9.03% Guam Government Waterworks Authority 5.625% 7/1/40 Phoenix Civic Improvement Wastewater Systems Revenue (Junior Lien) 5.00% 7/1/19 (NATL-RE) Refunding 5.00% 7/1/24 (NATL-RE) (FGIC) Phoenix Civic Improvement Water Systems Revenue Junior Lien Series A 5.00% 7/1/39 Scottsdale Water & Sewer Revenue Refunding 5.00% 7/1/19 Total Municipal Bonds (cost $40,112,305) Total Value of Securities – 97.57% (cost $40,112,305) Receivables and Other Assets Net of Liabilities (See Notes) – 2.43% Net Assets Applicable to 2,982,200 Shares Outstanding – 100.00% $ §Pre-Refunded bonds. Municipal bonds that are generally backed or secured by U.S. Treasury bonds. For Pre-Refunded bonds, the stated maturity is followed by the year in which the bond is pre-refunded. See Note 3 in "Notes." •Variable rate security. The rate shown is the rate as of December 31, 2010. Interest rates reset periodically. Summary of Abbreviations: ACA – Insured by American Capital Access AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by the AMBAC Assurance Corporation AMT – Subject to Alternative Minimum Tax FGIC – Insured by the Financial Guaranty Insurance Company FHLMC – Federal Home Loan Mortgage Corporation Collateral FNMA – Federal National Mortgage Association Collateral GNMA – Government National Mortgage Association Collateral NATL-RE – Insured by the National Public Finance Guarantee Corporation RADIAN – Insured by Radian Asset Assurance Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Investments Arizona Municipal Income Fund, Inc. (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Debt securities are valued by an independent pricing service or broker. To the extent current market prices are not available, the pricing service may take into account developments related to the specific security, as well as transactions in comparable securities. Short-term debt securities are valued at market value. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Directors (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (March 31, 2007 – March 31, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Interest income is recorded on the accrual basis. Discounts and premiums are amortized to interest income over the lives of the respective securities. The Fund declares and pays dividends from net investment income monthly and distributions from net realized gain on investments, if any, annually. Dividends and distributions, if any, are recorded on the ex-dividend date. 2. Investments
